TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00185-CR


                                  John Slaughter, Appellant

                                                v.

                                 The State of Texas, Appellee


               FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-98-983649, THE HONORABLE KAREN SAGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               In 2000, John Slaughter was convicted of the offense of aggravated sexual assault

and sentenced to imprisonment for life. See Tex. Penal Code §§ 12.32, 22.011, .021. Years

later, Slaughter filed a motion for post-conviction DNA testing under Chapter 64 of the Code of

Criminal Procedure. See Tex. Code Crim. Proc. arts. 64.01-.05. After reviewing the motion and

the State’s response, the trial court ordered that the following evidence be submitted to testing:

samples from the rectal swabs collected from the victim and two pubic hairs found in between

the victim’s buttocks. Subsequent testing on the rectal swab could not exclude Slaughter as a

contributor and produced the following result: “The DNA profile from the sperm cell fraction . . .

is interpreted as a mixture of 2 individuals with [the victim] as an assumed contributor.

Obtaining this sample is 8.02 sextillion times more likely than if the DNA came from [the

victim] and John Slaughter than if the DNA came from [the victim] and one unrelated, unknown

individual.” Subsequent testing on the pubic hair concluded that the DNA came from a single
individual, excluded the victim as a contributor, and produced the following results: “Obtaining

this [DNA] profile is 39,900 [times] more likely if the DNA came from John Slaughter than if

the DNA came from an unrelated, unknown individual.”

               Following a hearing, the trial court issued an order finding that the DNA testing

results are inculpatory and not favorable to Slaughter and that if the results had been available

during trial, it is reasonably probable that he would still have been convicted. See id. art. 64.04.

Slaughter appeals the trial court’s order. See id. art. 64.05. Slaughter’s court-appointed attorney

on appeal filed a motion to withdraw supported by an Anders brief contending that the appeal

is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744-45 (1967); see

also Murphy v. State, 111 S.W.3d 846, 848 (Tex. App.—Dallas 2003, no pet.) (concluding

that “the principles of Anders” apply to “proceedings under Chapter 64 of the Code of

Criminal Procedure).

               Slaughter’s court-appointed attorney’s brief meets the requirements of Anders by

presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See Anders, 386 U.S. at 744-45; Garner v. State, 300 S.W.3d 763, 766

(Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 81-82 (1988) (explaining that

Anders briefs serve purpose of “assisting the court in determining both that counsel in fact

conducted the required detailed review of the case and that the appeal is . . . frivolous”).

Slaughter’s counsel represented to the Court that he provided copies of the motion and brief to

Slaughter; advised Slaughter of his right to examine the appellate record, file a pro se brief, and

pursue discretionary review following the resolution of the appeal in this Court; and provided

Slaughter with a form motion for pro se access to the appellate record along with the mailing

address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).


                                                 2
Slaughter has not requested a copy of the appellate record or filed a pro se brief, and the time

permitted to file a brief has expired.

               We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We

agree with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to

withdraw and affirm the trial court’s order.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: October 13, 2022

Do Not Publish




                                                  3